DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2020 has been entered.
 					Response to Amendment
This office action is responsive to the amendment filed on 11/16/2020.  As directed by the amendment: claims 1-22 have been canceled.  Thus, claims 23-40 are presently pending in the application.
Response to Arguments
In light of the argument that the reference, Metchik et al. is not prior art, the examiner has withdrawn the previous rejections to Metchik. However, new grounds of rejections are made to Goldfarb et al. U.S. Publication 2014/0066693 A1.
Allowable Subject Matter
Claims 24-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 35-38 are allowed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 23, 34 and 39-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goldfarb et al. U.S. Publication 2014/0066693 A1.

    PNG
    media_image1.png
    525
    516
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    455
    378
    media_image2.png
    Greyscale

Regarding Claims 23, 34, Goldfarb et al. discloses an implantable prosthetic device comprising: a body portion; an anchor portion comprising a plurality of paddles 18, the paddles 
Regarding Claim 39
Regarding Claim 40, Goldfarb et al. discloses an implantable prosthetic device comprising: a body portion; an anchor portion comprising a plurality of paddles 18, the paddles 18 being extendable from a folded closed position (as seen in Figures 4A-4B, 6B) to an open position (as seen in Figures 5A-5B, 7B, 8D and 10B); and a clasp attached to each of the plurality of paddles 18, the clasp comprising: a fixed arm 214 attached to the paddle 18 (as seen in the annotated Figure 26A above); a moveable arm 16 having a barbed portion (as seen in the annotated Figure above); and a hinge portion hingeably connecting the fixed arm 214 to the moveable arm 16; wherein the moveable arm 16 is substantially parallel to the fixed arm 214 when the clasp is in a closed position (as seen in Figure 4B, in the closed position, the paddles and everything within in it is parallel); and wherein ends of the fixed and moveable arms adjacent to the hinge portion are offset from each other by an offset distance (as seen in the annotated Figures 25B and 26A).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEEMA MATHEW whose telephone number is (571) 270-1452.  The examiner can normally be reached on Monday-Friday 8:30 am – 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, Jennifer Dieterle at (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SEEMA MATHEW/
Primary Examiner, Art Unit 3774